Citation Nr: 1135980	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for senile bilateral cataracts, claimed as secondary to service-connected hypertension, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for nephrolithiasis (kidney stones).

5.  Entitlement to a higher initial staged evaluation for residuals of cerebrovascular accident (CVA) with paresthesias of the right side of the face and right upper extremity, evaluated at 100 percent from November 26, 2007, to May 31, 2008, and at 10 percent from June 1, 2008, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran was a member of the Wyoming Army National Guard from his enlistment in December 1970 to May 1985, when he was separated from that organization.  He later enlisted in the Air National Guard in March 2001, from which he retired in January 2004, with over 26 years of total service.  Several separation reports on DD Forms 214 in the claims file reflect that the Veteran had active duty for training (ADT) in the U.S. Army National Guard from February 1971 to June 1971, and active duty (AD) in support of Operation Enduring Freedom in the Air National Guard of the United States (ANGUS) from May 2002 to September 2002.  Various documents in the claims file also indicate that he had other National Guard or Reserve service from May 1985 to April 1994, although there are no separation documents in the file which clarify the nature of such service, i.e., whether he was on AD, ADT, or inactive duty for training (IADT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2006 and September 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2010 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The issues of entitlement to service connection for senile bilateral cataracts, a low back disorder, bilateral hearing loss, and nephrolithiasis (kidney stones) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.  


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied service connection for cataracts, a low back disorder, and bilateral hearing loss.

2.  The evidence associated with the claims file subsequent to the December 2005 decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claims, and raises a reasonable possibility of substantiating the claims for cataracts, low back disorder, and bilateral hearing loss.  

3.  Throughout the rating period on appeal, the Veteran's CVA residuals have been manifested by right-side facial numbness with occasional slurring, right arm and hand numbness and tingling, with difficulty writing and decreased strength in the right arm, and a mildly altered gait.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied service connection for cataracts, a low back disorder, and bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the December 2005 rating decision is new and material, and the claims for service connection for cataracts, a low back disorder, and bilateral hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The schedular criteria for a 20 percent evaluation for a CVA with paresthesias of the right side of the face and right upper extremity have been met from June 1, 2008, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8514 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

In this case, the Veteran's CVA claim arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Cheyenne VA Medical Center (VAMC), private treatment records, and records from the Social Security Administration (SSA).  In addition, the Veteran was afforded VA examinations with regard to the CVA claim in September 2008 and December 2009.

In addition, because the cataracts, low back, and hearing loss claims are reopened and remanded herein, along with the nephrolithiasis claim, further discussion of notice and assistance with regard to those claims is unnecessary.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding the CVA claim for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen Claims for Cataracts,
Low Back, and Hearing Loss
 
In January 2004, the Veteran raised a claim of entitlement to service connection for decreased vision, a low back disorder, and bilateral hearing loss.  These claims were denied in a March 2004 rating decision.  The Veteran filed a Notice of Disagreement (NOD), and an SOC was issued.  However, the Veteran did not perfect the appeal.  Consequently, the March 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Additional records were received, and the RO denied reopening of the claim in a December 2005 rating decision.  Again, the Veteran did not appeal, and that rating decision also became final.  Id.

In May 2006, the Veteran filed a request to reopen his claim for service connection for cataracts, a low back disorder, and bilateral hearing loss.  The claim was denied in the October 2006 rating decision which is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims.  

It appears that the RO addressed the cataracts, low back, and hearing loss claims on the merits in its October 2006 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final December 2005 rating decision denying the Veteran's claim of entitlement to service connection for cataracts, a low back disorder, and bilateral hearing loss included STRs, February 2004 VA examinations, a January 2004 opinion from Dr. J.H.B. regarding the cataracts and low back disorder, and VAMC treatment records.   

The STRs showed vision complaints in March 1989, with a diagnosis of cataracts in December 2003.  In January 2004, Dr. J.H.B. noted that the Veteran believed that his cataracts were caused by his hypertension.  However, the doctor stated that etiology seemed highly improbable.  

With regard to the low back, service records show complaints of low back pain beginning in August 2002, during a period of AD.  However, subsequent treatment focused on leg pain with a possible "pinched nerve" in the low back.  An MRI of the lumbar spine was normal.  Dr. J.H.B. noted that no definitive etiology was found, and further evaluation had not been pursued.  Moreover, no specific trauma or injury had been identified by the Veteran for his back pain or other symptoms.  The doctor stated he was willing to identify the back pain as being in the Line of Duty (LOD), however, because the back pain did appear to be real.  

A hearing loss disability, as defined by VA regulations, was first documented in February 2000.  At the 2004 VA examination, the Veteran reported hearing loss since the 1980s.  An audiogram showed a hearing loss disability in both ears.      

Based on the above evidence, the claim was denied.  Specifically, the RO in December 2005 determined that no new evidence was presented showing that the claimed disabilities were incurred during a period of AD, ADT, or IADT.  

Evidence added to the record since the time of the last final denial in December 2005 includes updated outpatient records from the Cheyenne VAMC, private treatment records, a VA examination from September 2006 and a medical opinion from July 2009, and testimony from the Veteran at his November 2010 Board hearing.        

In a May 2006 letter, Dr. P.D.S., a private physician, states that it is at least as likely as not that the cataracts were caused by the Veteran's service-connected hypertension.  At the 2010 hearing, the Veteran testified that he injured his low back falling off of a truck in July 2002, and described his military duties which exposed him to loud noises. 

The evidence added to the record since the previous December 2005 denial constitutes new and material evidence.  It addresses the relationships between the current disabilities and either active service or other service-connected disabilities, which is an unestablished fact necessary to substantiate the claims.  Further, it is not redundant, as there have been no previous records containing a opinions relating the cataracts to a service-connected disability, or a description of injury during active service.  Finally, it does raise a reasonable possibility of substantiating the claims.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims are reopened.  

The Board will address the underlying issues of entitlement to service connection for senile bilateral cataracts, a low back disorder, and bilateral hearing loss in the REMAND portion of this decision.

III.  Increased Rating for Residuals of CVA

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's CVA has been evaluated under the Schedule of Ratings for Neurological Conditions and Convulsive Disorders, found in 38 C.F.R. § 4.124a.  Specifically, he has been assigned a rating under Diagnostic Codes (DC) 8007, which addresses embolism of the brain vessels.  This DC allows for a 100 percent evaluation for vascular conditions for 6 months.  Subsequent residuals are to be evaluated at a minimum of 10 percent.  

The Veteran was also evaluated under DC 8207, also located under 38 C.F.R. § 4.124a in the subsection for Diseases of the Cranial Nerves.  This DC addresses paralysis of the seventh (facial) cranial nerve, and allows for 10, 20, and 30 percent evaluations when paralysis of that nerve is incomplete and moderate, incomplete and severe, and complete, respectively.  The Note to the DC states that the evaluation is dependent upon the relative loss of innervations of the facial muscles.     

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
B.  Facts and Analysis
 
The Veteran was granted service connection for a CVA with paresthesias of the right side of the face and right upper extremity, as secondary to service-connected hypertension, in the September 2008 rating decision that is the subject of this appeal.  A 100 percent evaluation was made effective from November 26, 2007, the date of his admission to the hospital for the CVA.  This evaluation was in place for 6 months under DC 8007.  In the same rating decision, a 10 percent evaluation was assigned, effective from June 1, 2008.  

Since the Veteran already has a 100 percent evaluation from November 26, 2007, to May 31, 2008, the Board will not consider that period for an increased rating.  Rather, the question before the Board is whether the evidence for the period on appeal from June 1, 2008, forward, warrants an evaluation in excess of 10 percent. 

Upon his discharge from the Cheyenne Regional Medical Center in November 2007, the Veteran had residual diminished control of his right arm, although the facial numbness had resolved during the course of his hospitalization.  However, the doctor noted that he had recent rotator cuff surgery, which might be contributing to the limited range of motion and strength.  However, there was also a certain degree of neurologic deficit in terms of his ability to grasp and having to visualize where his hand was going.  Physical and occupational therapy were recommended.  

In July 2008, the Veteran sought treatment at the VAMC for right sided facial numbness and upper extremity numbness.  The Veteran noted these symptoms coincided with high blood pressure.  The symptoms had resolved by the time he sought treatment, with the exception of right and left hand numbness that was more severe than usual.  On examination, cranial nerves 2 through 12 were intact.  The Veteran reported mild numbness on the palmar surface of his hands.  Strength of the upper and lower extremities was intact.  There was no facial numbness or dissymmetry.  He was admitted overnight for observation, and it was determined that his symptoms were from a transient ischemic attack (TIA), or mini-stroke.  

The Veteran was afforded a VA examination in September 2008.  He reported current residuals including right sided facial numbness.  In addition, he said he began to slur his words after talking for 15 to 20 minutes.  His right arm constantly felt like his had "hit his crazy bone."  He had decreased strength in the right arm, although it had been improving.  He was able to write with his right hand, although he felt exhausted after writing one paragraph.  He had episodic redness in the right hand and arm.  He denied bowel or bladder problems.  On physical examination, the Veteran initially held his right arm adducted with the hand held inward and flexed, but later demonstrated normal positioning and function.  He had normal enunciation, and normal speech fluency.  Facial sensation was normal to touch.  Masseter strength was normal bilaterally.  Facial appearance was symmetric at rest, and there was no asymmetry on grimace.  Shoulder shrug was normal and symmetric.  There was normal muscle tone of the arms and legs, and strength was 5 out of 5 in both the upper and lower extremities.  Strength testing against resistance required the Veteran to concentrate on the right arm and hand.  Grip strength was 5 out of 5 bilaterally.  Cranial nerves were intact.  The examiner assessed a CVA with residuals of paresthesias of the right side of the face and right arm.  

In October 2008, the Veteran continued to complain of similar symptoms.  It was noted that a recent MRI showed mild progression of chronic small vessel disease with evidence of remote lacunar infarcts in the left thalamus, brainstem, and parietal lobe.  On clinical examination, the Veteran had some mild weakness in the right arm, but otherwise very few objective findings.  

In November 2008, the Veteran fell off of a ladder, landing on his right shoulder.  He was diagnosed with a comminuted right clavicle midshaft fracture, as well as right rib fractures involving right ribs 3 through 5.  

He was afforded a VA examination in December 2009.  The claims file and VAMC records were reviewed.  It was noted that he is right handed.  The Veteran stated that when he was tired, he had difficulty enunciating properly.  There was reference in his recent medical records to drooling at night, and he confirmed that this symptom was still present.  The right side of his face was numb most of the time.  Both of his hands and arms felt numb and tingly most of the time, worse on the right side.  Motor examination revealed a mild decrease in strength in both upper extremities symmetrically.  Trapezius muscle strength was excellent, however, and there was no evidence of weakness of the sternocleidomastoid musculature.  There was no tongue atrophy or fasciculation.  Masseter strength was normal.  There were no muscle fasciculations, tremor, or involuntary movements.  His motion was jerky at times, but there was no clonus or cog wheel rigidity present.  There was no asymmetry of his facial appearance at rest or with grimacing.  Sensory and vibratory examinations were intact.  Facial sensation was also intact.  Cranial nerves 2 through 12 were intact.  Extra ocular motions were intact, and pupils were equal and reacted to light and accommodation.  Deep tendon reflexes were diminished but symmetrical bilaterally.  Gait was hesitant with somewhat shortened steps, but no obvious instability was noted.  The examiner stated that functional impact was difficult to assess as there was overlap of multiple medical problems.  However, from the standpoint of his CVA, there appeared to be a mild functional impact evidence by his mild gait disturbance that at least subjectively got worse with fatigue to include a mild speech difficulty.   

Based on the foregoing, the Board finds that, while a higher evaluation is not warranted under DC 8207, the evidence warrants a higher evaluation under DC 
 8514, which addressed paralysis of the musculospiral, or radial, nerve.  

As discussed above, the Veteran has been assigned a 10 percent evaluation under DC 8207, which addresses paralysis of the seventh (facial) cranial nerve.  The next higher 20 percent evaluation is assigned when there is severe but incomplete paralysis.  However, the evidence, as summarized above, does not demonstrate more than moderate incomplete paralysis of the facial nerve.  Although the Veteran repeatedly reported numbness on the right side of his face, there was no asymmetry, tremor, or involuntary movements, Masseter strength was normal, and sensation was intact.  

However, the Veteran also consistently reported numbness in his right arm, and particularly in his right hand.  He stated that it was difficult for him to write more than one paragraph without exhaustion.  Decreased strength was also observed in the right arm on more than one occasion.  

DC 8514 addresses paralysis of the musculospiral, or radial, nerve.  It allows for 20, 30, 50, and 70 percent evaluations when the major extremity is involved for mild, moderate, and severe incomplete paralysis, and complete paralysis, respectively.  Here, the Board finds that the evidence demonstrates mild incomplete paralysis of the right hand, and thus, a 20 percent evaluation is warranted under DC 8514.  

The Board has considered whether any other diagnostic codes would allow for an even higher evaluation.  The 2009 VA examination mentioned that an altered gait was likely a residual symptom of the Veteran's CVA.  DC 8520 addresses paralysis of the sciatic nerve, and allows for 10, 20, 40, 60, and 80 percent evaluations when paralysis is mild, moderate, moderately severe, severe, or complete, respectively.  However, the examiner characterized the gait changes as mild, and thus, DC 8520 does not allow for an evaluation higher than 20 percent.  The examiner also mentioned slurring as a symptom of the CVA, but the evidence demonstrates intact cranial nerves and no more than mild facial symptoms.  There are no other applicable diagnostic codes.  

In addition to the foregoing, the Board has considered whether the Veteran's service-connected CVA warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, there is no indication that the residuals of the CVA have interfered with the Veteran's employment.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

ORDER

New and material evidence having been received, the claims of entitlement to service connection for senile bilateral cataracts, a low back disorder, and bilateral hearing loss are reopened and, to this extent only, the appeal is granted.

Entitlement to a 20 percent evaluation for residuals of CVA with paresthesias of the right side of the face and right upper extremity is granted, effective from June 1, 2008, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As much as the Board would prefer to resolve the appeal of the cataracts, low back, hearing loss, and nephrolithiasis claims at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes requesting more specific service information under the facts and circumstances of this case.

The Veteran contends that his current cataracts were caused or aggravated by his service-connected hypertension.  He was granted service connection for hypertension in a March 2004 rating decision, effective from January 23, 2004, the day after he retired from National Guard service.  

VA obtained a medical opinion in July 2009 to address the question of whether or not the Veteran's cataracts were aggravated by his service-connected hypertension.  The doctor, Dr. G.B.G., cited to a February 2001 study referred to in a prior 2006 VA medical opinion, and concluded that one "cannot state more likely than not" that the Veteran's cataracts were related to or aggravated by his hypertension.  

The Board finds that further clarification of Dr. G.B.G.'s opinion is necessary prior to appellate review.  Specifically, the standard used by VA and the question presented to the reviewer was whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's cataracts were aggravated by his hypertension, or whether such aggravation is unlikely (i.e., less than a 50-50 probability).  However, the language used by Dr. G.B.G. renders the opinion inadequate since the opinion is unfavorable, but implies that there may be a fifty-fifty chance that the Veteran's cataracts are related to his hypertension.  Thus, Dr. G.B.G. should be contacted to obtain an opinion as to whether it is at least as likely as not that the Veteran's cataracts were aggravated by his hypertension, using the standard used by VA.    

Next, as previously mentioned, this Veteran had many years of service with the Wyoming National Guard, as well as periods of AD, ADT, and IADT with the U.S. Army National Guard and the Air National Guard of the U.S., as well as, apparently, Reserve service, not all of which are documented in the claims file.  Specifically, an NGB Form 22 indicates he had service in the Army National Guard of Wyoming from December 1970 to May 1985.  Another NGB Form 22 indicates service in the Air National Guard of Wyoming from March 2001 to January 2004, when he retired.  In addition, a DD Form 214 shows service in the Army National Guard of the United States from February 1971 to June 1971, and another DD Form 214 shows service in ANGUS from May 2002 to September 2002.  Various STRs and other service records also indicate a period of Reserve service from May 1985 to April 1994, and that the Veteran was a civilian from April 1994 to March 2001.  

Under the law, a member of the National Guard only serves in the Federal military when the member is formally called into the military service of the United States.  Under 38 C.F.R. § 3.6(c), (d), to have basic eligibility as a veteran based on a period of duty as a member of a State Army National Guard, a national guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334 (1990)).  See Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  

The record does not contain enough information as to the exact dates of Federal service, AD, ADT, and IADT to make a determination as to whether the Veteran's low back disorder, hearing loss disability, and nephrolithiasis were incurred in service so as to render him eligible for VA benefits.  Therefore, a remand is necessary to request additional documentation of the exact dates and types of this Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. G.B.G. to obtain written clarification of his July 2009 opinion.  
   
a.  Specifically, the doctor should comment as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the currently diagnosed senile bilateral cataracts have been aggravated by the service-connected hypertension, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  If the doctor concludes that the Veteran's cataracts were aggravated by his service-connected hypertension, the examiner should attempt to identify the baseline level of severity of the hypertension before such aggravation.  

c.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the doctor should clearly and specifically so specify in the report, and explain why this is so.

2.  Contact the Army and Air National Guard of Wyoming.  Provide each with the Veteran's pertinent NGB Forms 22, and his DD Forms 214, and request each to certify whether any of the Veteran's service with those organizations was federalized service under the authority of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, and, if so, to certify the specific dates thereof.  If the records do not exist or it becomes apparent that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e), and ask him to provide any such information in his possession.

3.  If any period of duty is certified by the appropriate National Guard official(s) as constituting federalized service, contact the Army and Air National Guard of Wyoming again to provide the dates of such periods of service.

4.  Contact the appropriate department to determine whether the Veteran had Reserve military service, and, if so, request the exact dates of AD, if applicable, ADT, and IADT.  Any negative responses should be associated with the claims file.

5.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


